 


109 HR 1668 IH: Kids First Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1668 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Waxman (for himself, Mr. Pallone, Mr. Dingell, Mr. Brown of Ohio, Mr. Rangel, Mr. Stark, Mr. Markey, Mrs. Capps, Mr. Conyers, Mr. Rush, Mr. Doggett, Ms. Schakowsky, Mr. Meek of Florida, Ms. Millender-McDonald, Ms. Schwartz of Pennsylvania, Mr. Gene Green of Texas, and Mr. Allen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend titles XIX and XXI of the Social Security Act to ensure that every uninsured child in America has health insurance coverage, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Kids First Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Title I—Expanded coverage of children under medicaid and SCHIP 
Sec. 101. State option to receive 100 percent FMAP for medical assistance for children in poverty in exchange for expanded coverage of children in working poor families under medicaid or SCHIP 
Sec. 102. Elimination of cap on SCHIP funding for States that expand eligibility for children 
Title II—State options for incremental child coverage expansions 
Sec. 201. State option to provide wrap-around SCHIP coverage to children who have other health coverage 
Sec. 202. State option to enroll low-income children of State employees in SCHIP 
Sec. 203. Optional coverage of legal immigrant children under medicaid and SCHIP 
Sec. 204. State option for passive renewal of eligibility for children under medicaid and SCHIP 
Title III—Tax incentives for health insurance coverage of children 
Sec. 301. Refundable credit for health insurance coverage of children 
Sec. 302. Forfeiture of personal exemption for any child not covered by health insurance 
Title IV—Miscellaneous 
Sec. 401. Requirement for group market health insurers to offer dependent coverage option for workers with children 
Sec. 402. Effective date  
2.FindingsCongress makes the following findings: 
(1)Need for universal coverage 
(A)Currently, there are 9,000,000 children under the age of 19 that are uninsured. One out of every 8 children are uninsured while 1 in 5 Hispanic children and 1 in 7 African American children are uninsured. Three-quarters, approximately 6,800,000, of these children are eligible but not enrolled in the medicaid program or the State children’s health insurance program (SCHIP). Long-range studies found that 1 in 3 children went without health insurance for all or part of 2002 and 2003. 
(B)Low-income children are 3 times as likely as children in higher income families to be uninsured. It is estimated that 65 percent of uninsured children have at least 1 parent working full time over the course of the year. 
(C)It is estimated that 50 percent of all legal immigrant children in families with income that is less than 200 percent of the Federal poverty line are uninsured. In States without programs to cover immigrant children, 57 percent of non-citizen children are uninsured. 
(D)Children in the Southern and Western parts of the United States were nearly 1.7 times more likely to be uninsured than children in the Northeast. In the Northeast, 9.4 percent of children are uninsured while in the Midwest, 8.3 percent are uninsured. The South’s rate of uninsured children is 14.3 percent while the West has an uninsured rate of 13 percent. 
(E)Children’s health care needs are neglected in the United States. One-quarter of young children in the United States are not fully up to date on their basic immunizations. One-third of children with chronic asthma do not get a prescription for the necessary medications to manage the disease. 
(F)According to the Centers for Disease Control and Prevention, nearly 1/2 of all uninsured children have not had a well-child visit in the past year. One out of every 5 children has problems accessing needed care, and 1 out of every 4 children do not receive annual dental exams. One in 6 uninsured children had a delayed or unmet medical need in the past year. Minority children are less likely to receive proven treatments such as prescription medications to treat chronic disease. 
(G)There are 7,600,000 young adults between the ages of 19 and 20. In the United States, approximately 28 percent, or 2,100,000 individuals, of this group are uninsured. 
(H)Chronic illness and disability among children are on the rise. Children most at risk for chronic illness and disability are children who are most likely to be poor and uninsured. 
(2)Role of the medicaid and State children’s health insurance programs 
(A)The medicaid program and SCHIP serve as a crucial health safety net for 30,000,000 children. During the recent economic downturn and the highest number of uninsured individuals ever recorded in the United States, the medicaid program and SCHIP offset losses in employer-sponsored coverage. While the number of children living in low-income families increased by 2,000,000 between 2000 and 2003, the number of uninsured children fell due to the medicaid program and SCHIP. 
(B)In 2003, 25,000,000 children were enrolled in the medicaid program, accounting for 1/2 of all enrollees and only 19 percent of total program costs. 
(C)The medicaid program and SCHIP do more than just fill in the gaps. Gains in public coverage have reduced the percentage of low-income uninsured by one-third from 1997 to 2003. In addition, a recent study found that publicly-insured children are more likely to obtain medical care, preventive care and dental care than similar low-income privately-insured children. 
(D)Publicly funded programs such as the medicaid program and SCHIP actually improve children’s health. Children who are currently insured by public programs are in better health than they were a year ago. Expansion of coverage for children and pregnant women under the medicaid program and SCHIP reduces rates of avoidable hospitalizations by 22 percent. 
(E)Studies have found that children enrolled in public insurance programs experienced a 68 percent improvement in measures of school performance. 
(F)Despite the success of expansions in general under the medicaid program and SCHIP, due to current budget constraints, many States have stopped doing aggressive outreach and have raised premiums and cost-sharing requirements on families under these programs. In addition, 8 States stopped enrollment in SCHIP for a period of time between April 2003 and July 2004. As a result, SCHIP enrollment fell by 200,000 children for the first time in the program’s history. 
(G)It is estimated that nearly 50 percent of children covered through SCHIP do not remain in the program due to reenrollment barriers. A recent study found that between 10 and 40 percent of these children are lost in the system. Difficult renewal policies and reenrollment barriers make seamless coverage in SCHIP unattainable. Studies indicate that as many as 67 percent of children who were eligible but not enrolled for SCHIP had applied for coverage but were denied due to procedural issues. 
(H)While the medicaid program and SCHIP expansions to date have done much to offset what otherwise would have been a significant loss of coverage among children because of declining access to employer coverage, the shortcomings of previous expansions, such as the failure to enroll all eligible children and caps on enrollment in SCHIP because of under-funding, also are clear. 
IExpanded coverage of children under medicaid and SCHIP 
101.State option to receive 100 percent FMAP for medical assistance for children in poverty in exchange for expanded coverage of children in working poor families under medicaid or SCHIP 
(a)State optionTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended by redesignating section 1936 as section 1937, and by inserting after section 1935 the following: 
 
1936.State option for increased FMAP for medical assistance for children in poverty in exchange for expanded coverage of children in working poor families under this title or title XXI 
(a)100 percent FMAP 
(1)In generalNotwithstanding any other provision of this title, in the case of a State that, through an amendment to each of its State plans under this title and title XXI (or to a waiver of either such plan), agrees to satisfy the conditions described in subsections (b), (c), and (d) the Federal medical assistance percentage shall be 100 percent with respect to the total amount expended by the State for providing medical assistance under this title for each fiscal year quarter beginning on or after the date described in subsection (e) for children whose family income does not exceed 100 percent of the poverty line. 
(2)Limitation on scope of application of increaseThe increase in the Federal medical assistance percentage for a State under this section shall apply only with respect to the total amount expended for providing medical assistance under this title for a fiscal year quarter for children described in paragraph (1) and shall not apply with respect to— 
(A)any other payments made under this title, including disproportionate share hospital payments described in section 1923; 
(B)payments under title IV or XXI; or 
(C)any payments made under this title or title XXI that are based on the enhanced FMAP described in section 2105(b). 
(b)Eligibility expansionsThe condition described in this subsection is that the State agrees to do the following: 
(1)Coverage under medicaid or SCHIP for children in families whose income does not exceed 300 percent of the poverty line 
(A)In generalThe State agrees to provide medical assistance under this title or child health assistance under title XXI to children whose family income exceeds the medicaid applicable income level (as defined in section 2110(b)(4) but by substituting January 1, 2005 for March 31, 1997), but does not exceed 300 percent of the poverty line. 
(B)State option to expand coverage through subsidized purchase of family coverageA State may elect to carry out subparagraph (A) through the provision of assistance for the purchase of dependent coverage under a group health plan or health insurance coverage if— 
(i)the dependent coverage is consistent with the benefit standards under this title or title XXI, as approved by the Secretary; and 
(ii)the State provides wrap-around coverage under this title or title XXI. 
(C)Deemed satisfaction for certain StatesA State that, as of January 1, 2005, provides medical assistance under this title or child health assistance under title XXI to children whose family income is 300 percent of the poverty line shall be deemed to satisfy this paragraph. 
(2)Coverage for children under age 21The State agrees to define a child for purposes of this title and title XXI as an individual who has not attained 21 years of age. 
(3)Opportunity for higher income children to purchase SCHIP coverageThe State agrees to permit any child whose family income exceeds 300 percent of the poverty line to purchase full or wrap-around coverage under title XXI at the full cost of providing such coverage, as determined by the State. 
(4)Coverage for legal immigrant childrenThe State agrees to— 
(A)provide medical assistance under this title and child health assistance under title XXI for alien children who are lawfully residing in the United States (including battered aliens described in section 431(c) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996) and who are otherwise eligible for such assistance in accordance with section 1903(v)(4) and 2107(e)(1)(E); and 
(B)not establish or enforce barriers that deter applications by such aliens, including through the application of the removal of the barriers described in subsection (c). 
(c)Removal of enrollment and access barriersThe condition described in this subsection is that the State agrees to do the following: 
(1)Presumptive eligibility for childrenThe State agrees to— 
(A)provide presumptive eligibility for children under this title and title XXI in accordance with section 1920A; and 
(B)treat any items or services that are provided to an uncovered child (as defined in section 2110(c)(8)) who is determined ineligible for medical assistance under this title as child health assistance for purposes of paying a provider of such items or services, so long as such items or services would be considered child health assistance for a targeted low-income child under title XXI. 
(2)Adoption of 12-month continuous enrollmentThe State agrees to provide that eligibility for assistance under this title and title XXI shall not be regularly redetermined more often than once every year for children. 
(3)Acceptance of self-declaration of incomeThe State agrees to permit the family of a child applying for medical assistance under this title or child health assistance under title XXI to declare and certify by signature under penalty of perjury family income for purposes of collecting financial eligibility information. 
(4)Adoption of acceptance of eligibility determinations for other assistance programsThe State agrees to accept determinations (made within a reasonable period, as found by the State, before its use for this purpose) of an individual’s family or household income made by a Federal or State agency (or a public or private entity making such determination on behalf of such agency), including the agencies administering the Food Stamp Act of 1977, the Richard B. Russell National School Lunch Act, and the Child Nutrition Act of 1966, notwithstanding any differences in budget unit, disregard, deeming, or other methodology, but only if— 
(A)such agency has fiscal liabilities or responsibilities affected or potentially affected by such determinations; and 
(B)any information furnished by such agency pursuant to this subparagraph is used solely for purposes of determining eligibility for medical assistance under this title or for child health assistance under title XXI. 
(5)No assets testThe State agrees to not (or demonstrates that it does not) apply any assets or resources test for eligibility under this title or title XXI with respect to children. 
(6)Eligibility determinations and redeterminations 
(A)In generalThe State agrees for purposes of initial eligibility determinations and redeterminations of children under this title and title XXI not to require a face-to-face interview and to permit applications and renewals by mail, telephone, and the Internet. 
(B)Nonduplication of information 
(i)In generalFor purposes of redeterminations of eligibility for currently or previously enrolled children under this title and title XXI, the State agrees to use all information in its possession (including information available to the State under other Federal or State programs) to determine eligibility or redetermine continued eligibility before seeking similar information from parents. 
(ii)Rule of constructionNothing in clause (i) shall be construed as limiting any obligation of a State to provide notice and a fair hearing before denying, terminating, or reducing a child’s coverage based on such information in the possession of the State. 
(7)No waiting list for children under SCHIPThe State agrees to not impose any numerical limitation, waiting list, waiting period, or similar limitation on the eligibility of children for child health assistance under title XXI or to establish or enforce other barriers to the enrollment of eligible children based on the date of their application for coverage. 
(8)Adequate provider payment ratesThe State agrees to— 
(A)establish payment rates for children’s health care providers under this title that are no less than the average of payment rates for similar services for such providers provided under the benchmark benefit packages described in section 2103(b); 
(B)establish such rates in amounts that are sufficient to ensure that children enrolled under this title or title XXI have adequate access to comprehensive care, in accordance with the requirements of section 1902(a)(30)(A); and 
(C)include provisions in its contracts with providers under this title guaranteeing compliance with these requirements. 
(d)Maintenance of medicaid eligibility levels for children 
(1)In generalThe condition described in this subsection is that the State agrees to maintain eligibility income, resources, and methodologies applied under this title (including under a waiver of such title or under section 1115) with respect to children that are no more restrictive than the eligibility income, resources, and methodologies applied with respect to children under this title (including under such a waiver) as of January 1, 2005. 
(2)Rule of constructionNothing in this section shall be construed as implying that a State does not have to comply with the minimum income levels required for children under section 1902(l)(2). 
(e)Date describedThe date described in this subsection is the date on which, with respect to a State, a plan amendment that satisfies the requirements of subsections (b), (c), and (d) is approved by the Secretary. 
(f)Definition of poverty lineIn this section, the term poverty line has the meaning given that term in section 2110(c)(5).. 
(b)Conforming amendments 
(1)The third sentence of section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by inserting before the period the following: , and with respect to amounts expended for medical assistance for children on or after the date described in subsection (d) of section 1936, in the case of a State that has, in accordance with such section, an approved plan amendment under this title and title XXI. 
(2)Section 1903(f)(4) of the Social Security Act (42 U.S.C. 1396b(f)(4)) is amended— 
(A)in subparagraph (C), by adding or after section 1611(b)(1),; and 
(B)by inserting after subparagraph (C), the following: 
 
(D)who would not receive such medical assistance but for State electing the option under section 1936 and satisfying the conditions described in subsections (b), (c), and (d) of such section,. 
102.Elimination of cap on SCHIP funding for States that expand eligibility for children 
(a)In generalSection 2105 of the Social Security Act (42 U.S.C. 1397dd) is amended by adding at the end the following: 
 
(h)Guaranteed funding for child health assistance for coverage expansion States 
(1)In generalOnly in the case of a State that has, in accordance with section 1936, an approved plan amendment under this title and title XIX, any payment cap that would otherwise apply to the State under this title as a result of having expended all allotments available for expenditure by the State with respect to a fiscal year shall not apply with respect to amounts expended by the State on or after the date described in section 1936(d). 
(2)AppropriationThere is appropriated, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary for the purpose of paying a State described in paragraph (1) for each quarter beginning on or after the date described in section 1936(d), an amount equal to the enhanced FMAP of expenditures described in paragraph (1) and incurred during such quarter.. 
(b)Conforming amendmentsSection 2104 of the Social Security Act (42 U.S.C. 1397dd) is amended— 
(1)in subsection (a), by inserting subject to section 2105(h), after under this section,; 
(2)in subsection (b)(1), by inserting and section 2105(h) after Subject to paragraph (4); and 
(3)in subsection (c)(1), by inserting subject to section 2105(h), after for a fiscal year,. 
IIState options for incremental child coverage expansions 
201.State option to provide wrap-around SCHIP coverage to children who have other health coverage 
(a)In generalSection 2110(b) of the Social Security Act (42 U.S.C. 1397jj(b)) is amended— 
(1)in paragraph (1)(C), by inserting , subject to paragraph (5), after under title XIX or; and 
(2)by adding at the end the following new paragraph: 
 
(5)State option to provide wrap-around coverage 
(A)In generalA State may waive the requirement of paragraph (1)(C) that a targeted low-income child may not be covered under a group health plan or under health insurance coverage in order to provide— 
(i)items or services that are not covered, or are only partially covered, under such plan or coverage; or 
(ii)cost-sharing protection. 
(B)EligibilityIn waiving such requirement, a State may limit the application of the waiver to children whose family income does not exceed a level specified by the State, so long as the level so specified does not exceed the maximum income level otherwise established for other children under the State child health plan. 
(C)Continued application of duty to prevent substitution of existing coverageNothing in this paragraph shall be construed as modifying the application of section 2102(b)(3)(C) to a State.. 
(b)Application of enhanced match under medicaidSection 1905 of such Act (42 U.S.C. 1396d) is amended— 
(1)in subsection (b), in the fourth sentence, by striking subsection (u)(3) and inserting (u)(3), or (u)(4); and 
(2)in subsection (u), by redesignating paragraph (4) as paragraph (5) and by inserting after paragraph (3) the following: 
 
(4)For purposes of subsection (b), the expenditures described in this paragraph are expenditures for items and services for children described in section 2110(b)(5).. 
(c)Application of secondary payor provisionsSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)) is amended— 
(1)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; and 
(2)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Section 1902(a)(25) (relating to coordination of benefits and secondary payor provisions) with respect to children covered under a waiver described in section 2110(b)(5).. 
202.State option to enroll low-income children of State employees in SCHIPSection 2110(b)(2) of the Social Security Act (42 U.S.C. 1397jj(b)(2)) is amended— 
(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively and realigning the left margins of such clauses appropriately; 
(2)by striking Such term and inserting the following: 
 
(A)In generalSuch term; and 
(3)by adding at the end the following: 
 
(B)State option to enroll low-income children of State employeesAt the option of a State, subparagraph (A)(ii) shall not apply to any low-income child who would otherwise be eligible for child health assistance under this title but for such subparagraph.. 
203.Optional coverage of legal immigrant children under medicaid and SCHIP 
(a)Medicaid programSection 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is amended— 
(1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (4); and 
(2)by adding at the end the following: 
 
(4) 
(A)A State may elect (in a plan amendment under this title) to provide medical assistance under this title for aliens who are lawfully residing in the United States (including battered aliens described in section 431(c) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996) and who are otherwise eligible for such assistance, within any of the following eligibility category: 
(i)ChildrenChildren (as defined under such plan), including optional targeted low-income children described in section 1905(u)(2)(B). 
(B) 
(i)In the case of a State that has elected to provide medical assistance to a category of aliens under subparagraph (A), no debt shall accrue under an affidavit of support against any sponsor of such an alien on the basis of provision of assistance to such category and the cost of such assistance shall not be considered as an unreimbursed cost. 
(ii)The provisions of sections 401(a), 402(b), 403, and 421 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 shall not apply to a State that makes an election under subparagraph (A).. 
(b)Title XXISection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended by adding at the end the following: 
 
(E)Section 1903(v)(4) (relating to optional coverage of permanent resident alien children), but only if the State has elected to apply such section to that category of children under title XIX.. 
204.State option for passive renewal of eligibility for children under medicaid and SCHIP 
(a)In generalSection 1902(l) of the Social Security Act (42 U.S.C. 1396a(l)) is amended by adding at the end the following: 
 
(5)Notwithstanding any other provision of this title, a State may provide that an individual who has not attained 21 years of age who has been determined eligible for medical assistance under this title shall remain eligible for medical assistance until such time as the State has information demonstrating that the individual is no longer so eligible.. 
(b)Application under title XXISection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)) is amended— 
(1)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; and 
(2)by inserting after subparagraph (A), the following: 
 
(B)Section 1902(l)(5) (relating to passive renewal of eligibility for children).. 
IIITax incentives for health insurance coverage of children 
301.Refundable credit for health insurance coverage of children 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by redesignating section 36 as section 37 and by inserting after section 35 the following new section: 
 
36.Health insurance coverage of children 
(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this subtitle an amount equal to so much of the amount paid during the taxable year, not compensated for by insurance or otherwise, for qualified health insurance for each dependent child of the taxpayer, as exceeds 5 percent of the adjusted gross income of such taxpayer for such taxable year. 
(b)Dependent childFor purposes of this section, the term dependent child means any child (as defined in section 152(f)(1)) who has not attained the age of 19 as of the close of the calendar year in which the taxable year of the taxpayer begins and with respect to whom a deduction under section 151 is allowable to the taxpayer. 
(c)Qualified health insuranceFor purposes of this section— 
(1)In generalThe term qualified health insurance means insurance, either employer-provided or made available under title XIX or XXI of the Social Security Act, which constitutes medical care as defined in section 213(d) without regard to— 
(A)paragraph (1)(C) thereof, and 
(B)so much of paragraph (1)(D) thereof as relates to qualified long-term care insurance contracts. 
(2)Exclusion of certain other contractsSuch term shall not include insurance if a substantial portion of its benefits are excepted benefits (as defined in section 9832(c)). 
(d)Medical savings account and health savings account contributions 
(1)In generalIf a deduction would (but for paragraph (2)) be allowed under section 220 or 223 to the taxpayer for a payment for the taxable year to the medical savings account or health savings account of an individual, subsection (a) shall be applied by treating such payment as a payment for qualified health insurance for such individual. 
(2)Denial of double benefitNo deduction shall be allowed under section 220 or 223 for that portion of the payments otherwise allowable as a deduction under section 220 or 223 for the taxable year which is equal to the amount of credit allowed for such taxable year by reason of this subsection. 
(e)Special rules 
(1)Determination of insurance costsThe Secretary shall provide rules for the allocation of the cost of any qualified health insurance for family coverage to the coverage of any dependent child under such insurance. 
(2)Coordination with deduction for health insurance costs of self-employed individualsIn the case of a taxpayer who is eligible to deduct any amount under section 162(l) for the taxable year, this section shall apply only if the taxpayer elects not to claim any amount as a deduction under such section for such year. 
(3)Coordination with medical expense and high deductible health plan deductionsThe amount which would (but for this paragraph) be taken into account by the taxpayer under section 213 or 224 for the taxable year shall be reduced by the credit (if any) allowed by this section to the taxpayer for such year. 
(4)Denial of credit to dependentsNo credit shall be allowed under this section to any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which such individual’s taxable year begins. 
(5)Denial of double benefitNo credit shall be allowed under subsection (a) if the credit under section 35 is allowed and no credit shall be allowed under 35 if a credit is allowed under this section. 
(6)Election not to claim creditThis section shall not apply to a taxpayer for any taxable year if such taxpayer elects to have this section not apply for such taxable year.. 
(b)Information reporting 
(1)In generalSubpart B of part III of subchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to information concerning transactions with other persons) is amended by inserting after section 6050T the following new section: 
 
6050U.Returns relating to payments for qualified health insurance 
(a)In generalAny governmental unit or any person who, in connection with a trade or business conducted by such person, receives payments during any calendar year from any individual for coverage of a dependent child (as defined in section 36(b)) of such individual under creditable health insurance, shall make the return described in subsection (b) (at such time as the Secretary may by regulations prescribe) with respect to each individual from whom such payments were received. 
(b)Form and manner of returnsA return is described in this subsection if such return— 
(1)is in such form as the Secretary may prescribe, and 
(2)contains— 
(A)the name, address, and TIN of the individual from whom payments described in subsection (a) were received, 
(B)the name, address, and TIN of each dependent child (as so defined) who was provided by such person with coverage under creditable health insurance by reason of such payments and the period of such coverage, and 
(C)such other information as the Secretary may reasonably prescribe. 
(c)Creditable health insuranceFor purposes of this section, the term creditable health insurance means qualified health insurance (as defined in section 36(c)). 
(d)Statements to be furnished to individuals with respect to whom information is requiredEvery person required to make a return under subsection (a) shall furnish to each individual whose name is required under subsection (b)(2)(A) to be set forth in such return a written statement showing— 
(1)the name and address of the person required to make such return and the phone number of the information contact for such person, 
(2)the aggregate amount of payments described in subsection (a) received by the person required to make such return from the individual to whom the statement is required to be furnished, and 
(3)the information required under subsection (b)(2)(B) with respect to such payments.The written statement required under the preceding sentence shall be furnished on or before January 31 of the year following the calendar year for which the return under subsection (a) is required to be made. 
(e)Returns which would be required to be made by 2 or more personsExcept to the extent provided in regulations prescribed by the Secretary, in the case of any amount received by any person on behalf of another person, only the person first receiving such amount shall be required to make the return under subsection (a).. 
(2)Assessable penalties 
(A)Subparagraph (B) of section 6724(d)(1) of such Code (relating to definitions) is amended by redesignating clauses (xiii) through (xviii) as clauses (xiv) through (xix), respectively, and by inserting after clause (xii) the following new clause: 
 
(xiii)section 6050U (relating to returns relating to payments for qualified health insurance),. 
(B)Paragraph (2) of section 6724(d) of such Code is amended by striking or at the end of the next to last subparagraph, by striking the period at the end of the last subparagraph and inserting , or, and by adding at the end the following new subparagraph: 
 
(CC)section 6050U(d) (relating to returns relating to payments for qualified health insurance).. 
(3)Clerical amendmentThe table of sections for subpart B of part III of subchapter A of chapter 61 of such Code is amended by inserting after the item relating to section 6050T the following new item: 
 
 
Sec. 6050U. Returns relating to payments for qualified health insurance. 
(c)Conforming amendments 
(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting before the period , or from section 36 of such Code. 
(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the last item and inserting the following new items: 
 
 
Sec. 36. Health insurance coverage of children 
Sec. 37. Overpayments of tax. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
302.Forfeiture of personal exemption for any child not covered by health insurance 
(a)In generalSection 151(d) of the Internal Revenue Code of 1986 (relating to exemption amount) is amended by adding at the end the following new paragraph: 
 
(5)Reduction of exemption amount for any child not covered by health insurance 
(A)In generalExcept as otherwise provided in this paragraph, the exemption amount otherwise determined under this subsection for any dependent child (as defined in section 36(b)) for any taxable year shall be reduced by the same percentage as the percentage of such taxable year during which such dependent child was not covered by qualified health insurance (as defined in section 36(c)). 
(B)Full reduction if no proof of coverage is providedFor purposes of subparagraph (A), in the case of any taxpayer who fails to attach to the return of tax for any taxable year a copy of the statement furnished to such taxpayer under section 6050U, the percentage reduction under such subparagraph shall be deemed to be 100 percent. 
(C)Nonapplication of paragraph to taxpayers in lowest tax bracketThis paragraph shall not apply to any taxpayer whose taxable income for the taxable year does not exceed the initial bracket amount determined under section 1(i)(1)(B).. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2004. 
IVMiscellaneous 
401.Requirement for group market health insurers to offer dependent coverage option for workers with children 
(a)ERISA 
(1)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following: 
 
714.Requirement to offer option to purchase dependent coverage for children 
(a)Requirements for coverageA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, shall offer an individual who is enrolled in such coverage the option to purchase dependent coverage for a child of the individual. 
(b)No employer contribution requiredAn employer shall not be required to contribute to the cost of purchasing dependent coverage for a child by an individual who is an employee of such employer. 
(c)Definition of childIn this section, the term child means an individual who has not attained 21 years of age.. 
(2)Clerical amendmentThe table of contents in section 1 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001) is amended by inserting after the item relating to section 713 the following: 
 
 
Sec. 714. Requirement to offer option to purchase dependent coverage for children. 
(b)Public Health Service ActSubpart 2 of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the end the following: 
 
2707.Requirement to offer option to purchase dependent coverage for children 
(a)Requirements for coverageA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, shall offer an individual who is enrolled in such coverage the option to purchase dependent coverage for a child of the individual. 
(b)No employer contribution requiredAn employer shall not be required to contribute to the cost of purchasing dependent coverage for a child by an individual who is an employee of such employer. 
(c)Definition of childIn this section, the term child means an individual who has not attained 21 years of age.. 
(c)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after January 1, 2006. 
402.Effective dateUnless otherwise provided, the amendments made by this Act shall take effect on October 1, 2005, and shall apply to child health assistance and medical assistance provided on or after that date without regard to whether or not final regulations to carry out such amendments have been promulgated by such date. 
 
